Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 12/28/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/28/2020 and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. US Pub 2020/0221506, claiming provisional application priority 2019-01-09 (hereinafter “Jeon”).
Regarding claim 1
Jeon discloses a first device (“wireless device 110” [0221]; Fig. 3) comprising: 
at least one processor (“processor 314” [0221]; Fig. 3); and 
at least one memory (“memory 315” [0221]; Fig. 3)  storing computer program codes; 
the at least one memory and the computer program codes being configured, with the at least one processor, to cause the first device to: 
receive, from a second device (“base station 120” in Fig. 12), an indication (“a UE may receive, from a base station, a random access response, Msg 2 1230” [0296]; Fig. 12) to perform Msg3 transmission (“a UE may perform one or more Msg 3 1240 transmissions in response to a successful reception of random access response (e.g., for a contention based random access procedure).” [0298]; Fig. 12); 
transmit, to the second device (“base station 120” in Fig. 12), information of the first device  (“wireless device 110” in Fig. 12) for contention resolution (“Contention resolution 1250 may ensure that a UE does not incorrectly use an identity of another UE. For example, contention resolution 1250 may be based on C-RNTI on PDCCH or a UE contention resolution identity on DL-SCH. For example, if a base station assigns a C-RNTI to a UE, the UE may perform contention resolution 1250 based on a reception of a PDCCH transmission that is addressed to the C-RNTI. In response to detection of a C-RNTI on a PDCCH, a UE may consider contention resolution 1250 successful and may consider a random access procedure successfully completed. If a UE has no valid C-RNTI, a contention resolution may be addressed by employing a TC-RNTI. For example, if a MAC PDU is successfully decoded and a MAC PDU comprises a UE contention resolution identity MAC CE that matches the CCCH SDU transmitted in Msg3 1250, a UE may consider the contention resolution 1250 successful and may consider the random access procedure successfully completed.” [0299]; Fig. 12); and
in case a configuration of a 4-step random access channel (see Fig. 12) is unavailable in an active bandwidth part for the first device (“For example, a UE may start a timer, referred to as BWP inactivity timer, when a UE detects a DCI indicating an active DL BWP, other than a default DL BWP, for a paired spectrum operation or when a UE detects a DCI indicating an active DL BWP or UL BWP, other than a default DL BWP or UL BWP, for an unpaired spectrum operation. The UE may increment the timer by an interval of a first value (e.g., the first value may be 1 millisecond or 0.5 milliseconds) if the UE does not detect a DCI during the interval for a paired spectrum operation or for an unpaired spectrum operation. In an example, the timer may expire when the timer is equal to the timer value. A UE may switch to the default DL BWP from an active DL BWP when the timer expires.” [0278]), determine a duration for monitoring a contention resolution message (“the time window (duration, and/or interval) to monitor RA response(s) (e.g., ra-ResponseWindow) and/or a Contention Resolution Timer (e.g., ra-ContentionResolutionTimer).” [0365]) based on one of:
a first configuration of a 2-step random access channel (see Fig. 16) in the active bandwidth part (“a base station may semi-statically configure a UE with a default DL BWP among configured DL BWPs.” [0277]), or
a second configuration of a 4-step random access channel (see Fig. 12) in a bandwidth part (“a base station may semi-statically configure a UE with a default DL BWP among configured DL BWPs.” [0277]) different from the active bandwidth part (“If a UE is not provided a default DL BWP, a default BWP may be an initial active DL BWP.” [0277]).

Regarding claim 2
Jeon previously discloses the first device of claim 1, wherein the first device is caused to determine the duration by:
Jeon further discloses in accordance with a determination that the first configuration indicates a contention resolution timer (“For example, a wireless device determines the one or more retransmission of one or more preambles when the wireless device determines that a contention resolution is not successful. A MAC entity of the wireless device may start a contention resolution timer (e.g., ra-ContentionResolutionTimer) and may restart the contention resolution timer (e.g., ra-ContentionResolutionTimer) at each HARQ retransmission in the first symbol after the end of a Msg3 transmission, for example, once a wireless device transmits, to a base station, Msg3. The wireless device may monitor a PDCCH while the contention resolution timer (e.g., ra-ContentionResolutionTimer) is running, e.g., for example, regardless of the possible occurrence of a measurement gap. A wireless device may stop the contention resolution timer and determine that a contention resolution is successful, for example, if a notification of a reception of a PDCCH transmission of a cell (e.g., SpCell) is received from lower layers, and the wireless device identifies that the PDCCH transmission is an indication of a contention resolution corresponding to a Msg3 transmission (or MsgB transmission) that the wireless device performed.” [0511]), determining the duration as a time length of the contention resolution timer (“whether a preamble length (L) is L=839 or L=139. ra-ContentionResolutionTimer may indicate an initial value for the contention resolution timer.” [0359]).

Regarding claim 4
Jeon previously discloses the first device of claim 1, wherein the bandwidth part comprises one of the following:
Jeon further discloses an initial bandwidth part for the first device (“In an example, a BWP IE may be used to configure a bandwidth part. In an example, for each serving cell the network may configure at least an initial bandwidth part comprising of at least a downlink bandwidth part and one (if the serving cell is configured with an uplink) or two (if using supplementary uplink (SUL)) uplink bandwidth parts.” [0461]), 
a default bandwidth part for the first device (“the bwp_InactivityTimer may have a duration in ms after which the wireless device may fall back to the default Bandwidth Part.” [0465]), 
a first active bandwidth part for the first device (“The one or more control resource sets may be on a first active downlink frequency band, e.g., an active bandwidth part (BWP),” [0341]), or 
a predetermined bandwidth part indicated by the second device (“the ServingCellConfig IE may be used to configure (add or modify) the wireless device with a serving cell, which may be the SpCell or an SCell of an MCG or SCG. In an example, the parameters may be mostly wireless device specific but partly also cell specific (e.g. in additionally configured bandwidth parts).” [0464]).

Regarding claim 5
Jeon previously discloses The first device of claim 1, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the first device to: 
Jeon further discloses in case the first configuration does not indicate a contention resolution timer, determine the duration as a time length for monitoring a MSGB (i.e. “window configured to monitor MsgB”) from the second device, the MSGB being transmitted by the second device in response to a MSGA transmitted over the 2-step random access channel (“For a two-step RA procedure, a wireless device may determine one or more retransmission of one or more preambles, for example, if the wireless device may not receive MsgB corresponding to MsgA, for example, during a window configured to monitor MsgB in one or more DL control channels. A wireless device performing a two-step RA procedure may receive a response (e.g., MsgB) indicating a fallback to a four-step RA procedure. In this case, the wireless device may start a timer (e.g., ra-ContentionResolutionTimer) in response to transmitting one or more TBs (e.g., Msg3) to a base station. The wireless device may determine one or more retransmission of one or more preambles, for example, if the timer (e.g., ra-ContentionResolutionTimer).” [0513]).

Regarding claim 6
Jeon previously discloses the first device of claim 5, 
Jeon further discloses wherein the time length for monitoring the MSGB is a time length of an MSGB response window (“For a two-step RA procedure, a wireless device may determine one or more retransmission of one or more preambles, for example, if the wireless device may not receive MsgB corresponding to MsgA, for example, during a window configured to monitor MsgB in one or more DL control channels. A wireless device performing a two-step RA procedure may receive a response (e.g., MsgB) indicating a fallback to a four-step RA procedure. In this case, the wireless device may start a timer (e.g., ra-ContentionResolutionTimer) in response to transmitting one or more TBs (e.g., Msg3) to a base station. The wireless device may determine one or more retransmission of one or more preambles, for example, if the timer (e.g., ra-ContentionResolutionTimer).” [0513]).

Regarding claim 7
Jeon previously discloses The first device of claim 1, 
Jeon further discloses wherein the information of the first device (e.g. C-RNTI) for contention resolution is transmitted via a Msg3 of a random access procedure (“For example, if a base station assigns a C-RNTI to a UE, the UE may perform contention resolution 1250 based on a reception of a PDCCH transmission that is addressed to the C-RNTI. In response to detection of a C-RNTI on a PDCCH, a UE may consider contention resolution 1250 successful and may consider a random access procedure successfully completed. If a UE has no valid C-RNTI, a contention resolution may be addressed by employing a TC-RNTI. For example, if a MAC PDU is successfully decoded and a MAC PDU comprises a UE contention resolution identity MAC CE that matches the CCCH SDU transmitted in Msg3 1250, a UE may consider the contention resolution 1250 successful and may consider the random access procedure successfully completed.” [0299]).

Regarding claim 8
Jeon previously discloses the first device of claim 1, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the first device to: 
Jeon further discloses receive the first configuration (step 1610 in Fig. 16; [0320]) and the second configuration (step 1210 in Fig. 12; [0291]) from the second device (i.e. “base station 120” in Fig. 12).

Regarding claim 9
Jeon previously discloses the first device of claim 1, 
Jeon further discloses wherein the first device (i.e. “wireless device 110” in Fig. 3; [0208]) comprises a terminal device (“A wireless device may be called an UE” [0208]), and the second device (i.e. “base station 120A” in Fig. 3; [0208]) comprises a network device (“A base station may be called a NB, eNB, gNB, and/or ng-eNB.” [0208]).

Regarding claim 10
Jeon discloses a second device (“base station 120A” [0208]; Fig. 3) comprising: 
at least one processor (“processor 321A” [0208]; Fig. 3); 
and at least one memory (“memory 322A” [0208]; Fig. 3)storing computer program codes; 
the at least one memory and the computer program codes being configured, with the at least one processor, to cause the second device to: 
transmit, to a first device, an indication to perform Msg3 transmission; 
in case a configuration of a 4-step random access channel is unavailable in an active bandwidth part for the first device, determine a duration for transmitting a contention resolution message to the first device based on one of: 
a first configuration of a 2-step random access channel in the active bandwidth part, or 
a second configuration of a 4-step random access channel in a bandwidth part different from the active bandwidth part; and 
in accordance with a determination that information of the first device for contention resolution is received from the first device, transmit the contention resolution message to the first device within the duration.
The scope and subject matter of apparatus claim 10 are similar to the scope and subject matter as claimed in apparatus claims 1 and 7. Therefore apparatus claim 10 corresponds to apparatus claims 1 and 7 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 11
	The second device of claim 10, wherein the second device is caused to determine the duration by: 
	in accordance with a determination that the first configuration indicates a contention resolution timer, determining the duration as a time length of the contention resolution timer.
The scope and subject matter of apparatus claim 11 are similar to the scope and subject matter as claimed in apparatus claim 2. Therefore apparatus claim 11 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 13
The second device of claim 10, wherein the bandwidth part comprises one of the following: 
an initial bandwidth part for the first device, 
a default bandwidth part for the first device, 
a first active bandwidth part for the first device, or 
a predetermined bandwidth part indicated by the second device.
The scope and subject matter of apparatus claim 13 are similar to the scope and subject matter as claimed in apparatus claim 4. Therefore apparatus claim 13 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 14
The second device of claim 10, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the second device to: in case the first configuration does not indicate a contention resolution timer, determine the duration as a time length for the first device to monitor a MSGB from the second device, the MSGB being transmitted by the second device in response to a MSGA transmitted over the 2-step random access channel.
The scope and subject matter of apparatus claim 14 are similar to the scope and subject matter as claimed in apparatus claim 5. Therefore apparatus claim 14 corresponds to apparatus claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 15
The second device of claim 14, wherein the time length for monitoring the MSGB is a time length of an MSGB response window. 
The scope and subject matter of apparatus claim 15 are similar to the scope and subject matter as claimed in apparatus claim 6. Therefore apparatus claim 15 corresponds to apparatus claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 16
The second device of claim 10, wherein the information of the first device for contention resolution is received via a Msg3 of a random access procedure.
The scope and subject matter of apparatus claim 16 are similar to the scope and subject matter as claimed in apparatus claim 7. Therefore apparatus claim 16 corresponds to apparatus claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 17
The second device of claim 10, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the second device to: determine the first configuration and the second configuration; and transmit the first configuration and the second configuration to the first device.
The scope and subject matter of apparatus claim 17 are similar to the scope and subject matter as claimed in apparatus claim 8. Therefore apparatus claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 18
The second device of claim 17, wherein the second device is caused to determine the first configuration by: in accordance with a determination that the configuration of the 4-step random access channel is unavailable in the active bandwidth part, determining the first configuration to indicate a contention resolution timer for the active bandwidth part.
The scope and subject matter of apparatus claim 18 are similar to the scope and subject matter as claimed in apparatus claims 1 and 2. Therefore apparatus claim 18 corresponds to apparatus claims 1 and 2 and is rejected for the same reasons of anticipation as used in claims 1 and 2 rejection above.

Regarding claim 19
Jeon previously discloses the second device of claim 17, wherein the second device is caused to determine the first configuration by: 
Jeon further discloses determining the first configuration to indicate a contention resolution timer for the active bandwidth part (“For example, a wireless device determines the one or more retransmission of one or more preambles when the wireless device determines that a contention resolution is not successful. A MAC entity of the wireless device may start a contention resolution timer (e.g., ra-ContentionResolutionTimer) and may restart the contention resolution timer (e.g., ra-ContentionResolutionTimer) at each HARQ retransmission in the first symbol after the end of a Msg3 transmission, for example, once a wireless device transmits, to a base station, Msg3. The wireless device may monitor a PDCCH while the contention resolution timer (e.g., ra-ContentionResolutionTimer) is running, e.g., for example, regardless of the possible occurrence of a measurement gap. A wireless device may stop the contention resolution timer and determine that a contention resolution is successful, for example, if a notification of a reception of a PDCCH transmission of a cell (e.g., SpCell) is received from lower layers, and the wireless device identifies that the PDCCH transmission is an indication of a contention resolution corresponding to a Msg3 transmission (or MsgB transmission) that the wireless device performed.” [0511]), regardless of whether the 4-step random access channel is available in the active bandwidth part (“In an example, the bwp_InactivityTimer may have a duration in ms after which the wireless device may fall back to the default Bandwidth Part. In an example, the value 0.5 ms may be applicable for carriers >6 GHz. In an example, when the network releases the timer configuration, the wireless device may stop the timer without switching to the default BWP.” [0465].

Regarding claim 20
The second device of claim 10, wherein the first device comprises a terminal device, and the second device comprises a network device.
The scope and subject matter of apparatus claim 20 are similar to the scope and subject matter as claimed in apparatus claim 9. Therefore apparatus claim 20 corresponds to apparatus claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US Pub 2020/0221506, claiming provisional application priority 2019-01-09 (hereinafter “Jeon”), and in view of Motorola Mobility NPL “Physical channel design for 2-step RACH”, 3GPP R1-1800727, Jan 22-26, 2018 (hereinafter “Motorola”). 
Regarding claim 3
Jeon previously discloses the first device of claim 1, wherein the first device is caused to determine the duration by:
Jeon discloses the use of a contention resolution timer but does not specifically teach in case the first configuration does not indicate a contention resolution timer, determining the duration as a time length of a contention resolution timer indicated in the second configuration.
In an analogous art, Motorola discloses that a first configuration (i.e. 2-step RACH) and a second configuration (i.e. 4-step RACH) can be explicitly differentiated by the preamble partition (“Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected” section 3). Since the network can determine which RACH configuration to apply, the UE would get which contention resolution (via monitoring PDCCH) to configure the respective contention resolution timer.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method of random access procedure using a backoff indicator, to include Motorola’s physical channel design for 2-step RACH, in order to determine which better random access procedure to apply and/or fall back to (Motorola, section 3 – Physical channel design for 2-step RACH). Thus, a person of ordinary skill would have appreciated the ability to incorporate Motorola’s physical channel design for 2-step RACH into Jeon’s method of random access procedure using a backoff indicator since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
The second device of claim 10, wherein the second device is caused to determine the duration by: 
in case the first configuration does not indicate a contention resolution timer, determining the duration as a time length of a contention resolution timer indicated in the second configuration.	
The scope and subject matter of apparatus claim 12 are similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411